 
 
EXHIBIT 10.3
APPENDIX A


Term Sheet


Definitions
“Active(s)” shall mean ***** designed by Engelhard ***** and does not mean the
Licensed Compound.
 
“Anti-Aging Cosmetics” shall mean a cosmetic product in which anti-aging is at
least one of the product claims.
 
“***** Formulation(s)” shall mean any formulation that contains *****,
excipient(s), and aesthetic modifier(s) and is a consumer-ready product.
 
“***** Formulation(s)” shall mean any formulation that contains *****, and
excipient(s), and aesthetic modifier(s) and is a consumer-ready product.
 
“Effective Date” of the License shall mean February 1, 2006.
 
“Licensed Compound” shall mean the pure, crystalline-form of the matrix
metalloproteinase inhibitor referred to as ilomostat, as claimed in the license
patents/patent applications.
 
“Net Revenue” shall mean gross sales price (adjusted for returns), minus *****
and *****, including but not limited to taxes and agent’s commissions.
 
“Year 1” of the License shall mean the time period from the effective date of
the license to the first anniversary of the effective date of the license.
 
“Year 2” of the License shall mean the time period from the end of Year 1 of the
license to the second anniversary of the effective date of the license.
 
“Year 3” of the License shall mean the time period from the end of Year 2 of the
license to the third anniversary of the effective date of the license.
 
License
License grant to make, use and sell the matrix metalloproteinase inhibitor
referred to as ilomostat (the “Licensed Compound” as defined above) as claimed
in the patents and patent applications listed in Appendix A (listing as provided
by QMT) in the following fields (“Field of Use”):
 
An Exclusive license for the field of over-the-counter Anti-Aging Cosmetics (as
defined above).
 
Nonexclusive license for the field of over-the-counter acne treatments and skin
moisturizers in the cosmetics market. Nonexclusive license will be set forth in
a separate agreement with a separate term sheet.

 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------





 Royalty  Engelhard shall pay:
-*****% of Net Revenue (as defined above) received by Engelhard or its
affiliate(s) on sales of Actives.
-*****% of Net Revenue received by Engelhard or its affiliate(s) on sales of the
Licensed Compound (as defined above).
 
 
If ***** Formulations (as defined above) are ***** by Engelhard for a customer,
Engelhard shall pay a royalty on the quantity of the Active(s) in the
formulation, as set forth above (i.e., *****% of Net Revenue for the Active(s))
and in which the sale price used to determine Net Revenue is the sale price
***** for the Active(s).
 
If ***** Formulations (as defined above) are ***** by Engelhard for a customer,
Engelhard shall pay a royalty of *****% of the Net Revenue received by Engelhard
or its affiliate(s) on the sales of such ***** Formulations.
 
Engelhard agrees ***** of its Active-related profitability from Actives sales to
***** Formulations.
 
Minimum Royalty
 
Engelhard shall pay QMT an aggregate minimum royalty for Year 1 and Year 2,
combined, equal to 1,140,000 USD (one million one hundred and forty thousand
U.S. dollars) prior to the end of Year 2.
 
Until such minimum aggregate royalty amount for Year 1/Year 2 has been paid to
QMT, Engelhard agrees to pay QMT a monthly minimum payment (toward the aggregate
minimum royalty due) equal to: (i) ***** during any monthly reporting period of
Year 1 in which the actual royalties due to QMT are less than such minimum
payment amount; and (ii) ***** during any monthly reporting period of Year 2 in
which the actual royalties due are less than such minimum payment amount.
However, once the aggregate royalty payments made by Engelhard to QMT equal or
exceed the minimum aggregate royalty for Year 1/Year 2 set forth above, then
Engelhard shall, in any monthly reporting period, only pay the actual royalty
due for such reporting period.

If minimum aggregate royalties for Year 1/Year 2 are met, Engelhard may receive
the license for an additional one year. Engelhard shall elect prior to Year 3,
whether such license shall be *****. If the license is renewed on *****, then
the minimum annual royalty for Year 3 shall be *****. `Until such minimum
aggregate royalty amount for Year 3 has been paid to QMT, Engelhard agrees to
pay QMT a monthly minimum payment (toward the minimum annual royalty due for
Year 3) equal to ***** during any monthly reporting period of Year 3 in which
the actual royalties due to QMT are less than such minimum payment amount.
However, once the aggregate royalty payments made by Engelhard to QMT equal or
exceed the minimum aggregate royalty amount for Year 3 as set forth above, then
Engelhard shall, in any monthly reporting period, only pay the actual royalty
due for such reporting period. If Engelhard elects *****, Engelhard shall
continue to pay QMT the monthly royalty amount due (e.g., the monthly minimum
payment, or if the aggregate minimum royalty amount has been achieved, the
actual monthly royalties due) through the end of Year 2 when the ***** shall
cease and thereafter no monthly minimum royalty amount or aggregate minimum
annual royalty shall apply but Engelhard shall continue to exercise reasonable
commercial efforts in connection with the commercialization and sale of the
Licensed Compound.

 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
If royalty payments made by Engelhard do not equal such minimum aggregate
royalty amount by the end of Year 2, or if any minimum monthly payment amount
(as set out above) for Year 1 or Year 2 is not made by Engelhard, then upon
notice by QMT, with the ability by Engelhard to cure any such deficiencies, QMT
may, upon written notice to Engelhard immediately terminate the license granted
to Engelhard. In the event of such termination, Engelhard shall pay to QMT the
monthly royalty amount due (e.g., the monthly minimum payment, or if the
aggregate minimum royalty amount has been achieved, the actual monthly royalties
due) through the date of termination and shall pay the minimum monthly royalty
payment in an amount equal to the greater of (a) if such termination date
occurred in Year 1, the minimum monthly royalty payments for the remaining
portion of Year 1 following such termination date plus ***** after Year 1 or (b)
if such termination date occurred in Year 2, the minimum monthly royalty
payments for a period equal to ***** after such termination date. Except as set
forth above, Engelhard shall have ***** any difference between the monthly
royalty amounts accrued prior to the termination date and the aggregate minimum
royalty for Year 2. Any termination in Year 3 is addressed in the paragraph
below. 
 
If Engelhard elects ***** for Year 3 and any monthly minimum royalty payment
amount for Year 3 (as set out above), is not made by Engelhard, then upon notice
by QMT and the ability by Engelhard to cure any such deficiencies, QMT may
immediately terminate the license granted to Engelhard. In the event of such
termination, Engelhard shall pay to QMT the monthly royalty amount due (e.g.,
the monthly minimum payment, or if the aggregate minimum royalty amount has been
achieved, the actual monthly royalties due) through the date of termination and
shall pay the minimum monthly royalty payment in an amount equal to the minimum
monthly royalty payment for ***** after such termination date. ***** Engelhard
shall have ***** any difference between the monthly royalty amounts accrued
prior to the termination date and the aggregate minimum royalty for Year 3. For
the avoidance of doubt, if Engelhard does not elect ***** in Year 3 and the
license is terminated for cause by QMT, Engelhard shall pay to QMT ***** through
the termination date and shall ***** any royalties following the date of
termination.
Territory
Worldwide

 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


Intellectual Property/ Improvements
QMT retains rights to the licensed patents and patent applications and to its
common law trademark “ilomostat”.
 
Engelhard owns all rights, title and interest to all current ***** and to any
inventions relating to new *****, and/or derivatives, variations, and/or
improvements to current and new ***** (the “Engelhard IP”). Engelhard owns all
rights, title and interest to its registered trademark “EQUISTAT” as well as any
and all trademarks used by Engelhard in conjunction with ***** and/or Engelhard
IP.
 
Notwithstanding the foregoing, any derivative, variation, improvement or
modification developed by Engelhard to the Licensed Compound itself shall not be
considered Engelhard IP and shall be exclusively assigned to QMT (subject to a
license back pursuant to the License Agreement).
 
Engelhard shall repay QMT $166,500 previously paid for development work by
Engelhard relating to ilomostat prior to the date hereof. Such amount shall be
paid by Engelhard within thirty (30) days of the execution date of the License.
 
Engelhard will list Ilomastat as an ingredient in Equistat and complete the
registration process with CTFA inclusive of the monograph.
Term
2 years, with ***** for an additional one (1) year if the minimum royalties for
year 1 and 2 are met, pursuant to Engelhard’s election as set out in “Minimum
Royalties” section above. After the first year of the Agreement, Engelhard may
terminate the Agreement for any reason upon ***** prior written notice to QMT.
Until such termination date, Engelhard shall continue to pay QMT the monthly
royalty amount due (e.g., the monthly minimum payment, or if the aggregate
minimum royalty amount has been achieved, the actual monthly royalties due) and
thereafter Engelhard shall have ***** any difference between the monthly royalty
amounts accrued prior to such termination date and the aggregate minimum royalty
for Year 2, or if termination occurs in Year 3, the aggregate minimum royalty
amount for Year 3
Termination
Subject to an applicable cure period, agreement may be terminated, after Notice
of Default to Engelhard, by QMT as follows:
 
·  Failure to submit a royalty report when due;
 
·  Failure to pay royalties when due;
 
·  Failure to maintain insurance; or
 
·  Other material defaults.
 
The Agreement may also be terminated upon insolvency or bankruptcy of Engelhard.
Effect of Termination
·  Upon termination, Engelhard shall cease use of the licensed
patents/applications, except that Engelhard shall be allowed for a period of no
more than ***** from the date of termination to sell off any warehoused product
falling under the license. Engelhard shall destroy any excess product.

 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission. 

--------------------------------------------------------------------------------


Indemnity
Engelhard indemnifies QMT against any and all product liabilities with respect
to products manufactured and sold by Engelhard and shall annually provide QMT
with a certificate of insurance for its product liability policy
Reporting
Engelhard will report monthly on all sales and royalties payable along with the
calculation of the royalties and also provide any such other documentation that
is necessary for QMT to properly account for the royalties and other payments
under the agreement and to comply with its own licenses.
 
Such monthly reports shall cover royalties due for the preceding month (e.g.,
reports shall be submitted 30 days from the last business day of the month which
is being reported).
Audit
Once per year, QMT may have a certified audit performed, at QMT’s sole cost, by
an agreed upon independent auditing firm to certify the Royalty Reports. If the
audit results deviate from originally reported data by more that *****%, then
Engelhard shall be responsible for the full cost of the audit. If any audit
shows a deficiency in excess of *****% then Engelhard shall at its cost supply
annual audits by an agreed upon independent auditing firm
Research and Development Services
Engelhard shall be responsible for all ***** necessary to support the sales made
by Engelhard hereunder.
 
QMT shall have the right to request and obtain copies of any data and
information, including all ***** and reports developed by Engelhard to support
the sales made by Engelhard hereunder, that would reasonably be provided
publicly to the marketplace or to clients during the marketing process. Any
Engelhard or third party confidential information may be redacted prior to
submission to QMT
Other provisions in Agreement
New License supersedes and replaces all prior agreements between the parties,
and neither party shall have any liability to the other party arising out of the
prior agreements.
 
QMT warrants that it has the rights necessary to grant the license provided.



***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 


   